Wits chief, J.
After the filing of a petition for a referendum to the taxpayers upon a proposition to incur a bonded debt, and after the time for filing such a petition has expired, so that the names of additional petitioners cannot be supplied, signers of such a petition may not withdraw their signatures for the purpose of defeating the referendum. The petition has been acted upon when it has been filed, and the other signers thereof are at a disadvantage if some signers may withdraw their names from the petition, thereby defeating or aiding in the defeat of, the petition. None of the cases cited appears to be applicable to this case, so that the aboye memorandum is unsupported by precedent and is founded only upon what appears to be the logic and justice of the question submitted.